Citation Nr: 1449224	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-30 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE


Entitlement to a disability rating in excess of 10 percent for residuals of a left femur fracture with atrophy and three-quarter inch shortening of the left lower extremity.


REPRESENTATION

Appellant represented by:	Harold Hoffman-Logsdon, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from August 1962 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri, that denied a disability rating in excess of 10 percent for the Veteran's left thigh disability.  Jurisdiction of this matter is currently with the RO located in Chicago, Illinois.

In September 2012, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in February 2013 at which time the claim for an increase disability rating was denied.  The Veteran was notified of that action, and he then appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court, pursuant to a Joint Motion for Remand, in April 2014, vacated and remanded the Board's February 2013 Decision.  The claim is returned to the Board for review.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The records contained in all claims files have been reviewed by the Board in adjudicating this claim.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

As noted, the Court, in April 2014, adopted the parties Joint Motion for Remand to the Board Decision.  In the Joint Motion, the parties essentially concluded that consideration should have been given to assigning separate disability ratings for the manifestations of the left knee and left hip associated with the Veteran's residuals of a left femur fracture with atrophy and three-quarter inch shortening of the left lower extremity.

The Veteran's disability is currently rated at 10 percent under Diagnostic Code 5314-5255.  See 38 C.F.R. § 4.27 (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  Diagnostic Code 5255 contemplates impairment of the femur. Malunion of the femur warrants a 10 percent disability rating with slight knee or hip disability, a 20 percent disability rating with moderate knee or hip disability, and 30 percent disability rating with marked knee or hip disability.  See 38 C.F.R. § 4.71a , Diagnostic Code 5255 (2014) (emphasis added).  In this regard, the parties to the Joint Motion agreed that there was nothing in 38 C.F.R. § 4.71a, Diagnostic Code 5255 that prohibited separate ratings for both a knee and a hip disability caused by the malunion of the femur.  

In light of the foregoing, a remand is required in order to obtain a new medical examination so as to assess all manifestations of both the Veteran's left hip and left knee disability associated with the malunion of the femur.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Board also notes that it has been 
more than four years since the Veteran's disability was examined.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, an extraschedular disability rating is warranted upon a finding that a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination in order to determine the current severity of his service-connected residuals of a left femur fracture with atrophy and three-quarter inch shortening of the left lower extremity.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 
(a) The examiner is directed to conduct range of motion testing for the left hip (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner  must record whether the Veteran has limitation of abduction of the left thigh so that motion is lost beyond 10 degrees, limitation of adduction of the thigh so that he cannot cross his legs, and limitation of rotation of the  thigh so that he cannot toe-out more than 15 degrees.

The examiner shall also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left hip.  If pain on motion is observed, the examiner shall indicate the point at which pain begins. 

The examiner shall indicate whether, and to what extent, the Veteran likely experiences functional loss due to left hip pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion for the hip.  The examiner should also indicate whether there is hip ankylosis present, and if so, whether such is favorable (in flexion at an angle between 20 and 40 degrees, and slight adduction or abduction), intermediate (between favorable and unfavorable), or extremely unfavorable (the foot not reaching ground, crutches necessitated). 

The examiner shall also indicate whether the Veteran has malunion of the left hip. If so, the examiner should indicate whether such malunion is best described as slight, moderate, or marked.  The examiner should render specific findings as to whether or not there is (1) a fracture of the surgical neck of the femur with a false joint; (2) a fracture of the shaft or anatomical neck of the femur with nonunion (either without loose motion, with weight-bearing preserved with the aid of a brace, or with loose motion, with a spiral or oblique fracture); (3) a flail hip joint, or (4) abduction of the thigh with motion lost beyond 10 degrees.

(b) The examiner shall report the range of motion of the left knee in degrees.  The examiner should also report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) other than that caused by a meniscectomy (which is separately rated) must be noted. 

The examiner must inquire as to periods of flare-up and note the frequency and duration of any such flare-ups. The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc. (other than that caused by a meniscectomy), to additional loss of motion--beyond what was shown on clinical examination. In other words, all functional deficits caused by arthritis should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination. (This requires a certain degree of conjecture on the examiner's part, but is required for rating arthritis of the joint.)

(c) The examiner shall specifically comment on the impact of the Veteran's disability on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, this service connected disability is of such severity to result in an inability to obtain and to maintain employment.

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  The agency of original jurisdiction shall also consider whether the claims file should be referred to the Director of Compensation to determine if the Veteran is entitled to an extra-schedular rating for any single service-connected disability or due to the collective impact of all service-connected disabilities.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



